Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 11 and 19 have been amended. Claims 8, 18 and 20 have been canceled. Claims 21-23 have been newly added.  Claims 1-7, 9-17, 19 and 21-23 are presented for examination and are allowed herewith.
Allowable Subject Matter
          When interpreting the current independent claims, in light of the Specification filed on 12/22/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest providing a method which involves identifying virtual network functions associated with the network service and determining network connectivity requirements of the virtual network functions, issuing commands to provision a first virtual link between two of the data centers in which the virtual network functions are to be deployed and issuing commands to provision a second virtual link to one of the data centers in which the virtual network functions are to be deployed. The first virtual link is a multi-site virtual link that is provisioned across three data centers. The first virtual link is a connection over a layer 2 extension network which provides an advantage to easy mobility of workloads across sites without the need to assign new addresses to the workloads as they move between the sites and therefore, the found prior art of record OEDA (US. Pub. No. 2012/0096169 A1) does not explicitly teach the above inventive concept and the limitation “wherein the data centers include a first data center having a first cloud management server running a cloud computing management software to provision virtual infrastructure resources of the first data center for a plurality of tenants of the first data center and a second data center having a second cloud management server running a cloud computing management software configured to provision virtual infrastructure resources of the second data center for a plurality of tenants of the second data center, and the cloud computing management software running in the first cloud management server is different from the cloud computing management software running in the second cloud management server, and the commands issued to the data centers are each a generic command that is in a command format specified by neither the cloud computing management software running in the first cloud management server nor the cloud computing management software running in the second cloud management server.” of independent claim 1. The same reasoning applies to independent claims 11 and 19 mutatis mutandis.
            Accordingly, dependent claims 2-7, 9-17 and 20-23 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        

/DAVID R LAZARO/Primary Examiner, Art Unit 2455